DETAILED ACTION
	This Office Action corresponds to the filing of application on 05/02/2022 in which Claims 1-19 are presented for examination on the merits. Claims 1-19, now re-numbered as claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 06/29/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Terminal Disclaimer
The terminal disclaimer filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No. 17/466,173 (Patent No. US 11,323,442 B2), application No. 16/508,868 (Patent No. US 10,880,309 B2), Application No. 17,134,011 (Patent No. US 11115413 B2), Application No. 15/223,461 (Patent No. US 10,389,716 B2), Application No.16/508,901 (Patent No. US 10,873,581 B2), and Application No. 16/508,926 (Patent No. US 10,841,308 B2 respectively have been reviewed and is accepted. The terminal disclaimer has been recorded.
Amendment to the Claims
1.	CLAIMS:
	Please amend the claims below as follows:
1.	A system for the storage of data, the system comprising:
an encrypted host platform upon which regulatory controlled data is stored; 
a controller configured to allow a primary user to set permission settings and identify authorized end users and degrees of access granted to each said authorized end user, said authorized end user being pre-cleared for compliance with regulatory controls pertaining to said regulatory controlled data; said controller configured to permit access to said encrypted host platform only if said hosting platform is in compliance with predefined data security protocols, said controller being further configured to allow said authorized end user access to said regulatory controlled data in accordance with said permission settings and degrees of access granted thereto, and said controller configured to exclude access to both a provider of the system for storage and a system host platform provider; 
a master key configured to allow secondary access to the system; and
at least one individual computing device accessible by at least one said authorized end user, said individual computing device configured to provide authorized end user identification data to said controller and receive permissions from said controller for access to said host platform;
wherein said host platform only communicates with individual user devices if said devices have received permission from said controller;
 wherein hardware specifications of an authorized user are determined on initial authorization and further access by said authorized user is limited to the specific hardware configuration used for said initial authorization; and
wherein said system is accessible via distributed computer network.	

12. (Cancelled) 

13.	The system of claim [[12]]1 wherein said master key is split into a plurality of files, all of which must be combined to allow access to the system.

16.	(Cancelled)
			Allowable Subject Matter
2.	  Claims 1-11, 13-15, and 17-19 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
Soelberg et al. (US 20070066288 A1, prior art on the record) discloses a method of operating a wireless communications network of the type having multiple users of wireless communication devices. The method includes the steps of storing a contact directory for a first user in a network-based storage device and granting a second user access to the first user's contact directory. Preferably, the step of granting a second user access is conditioned upon the first user having previously authorized the second user to have such access. Examples of authorizing the second user include authorizing the second user based upon a password or approving the second user based on a unique identifier identifying the second user or the second user's wireless device. The access granted to the second user can be limited to "read only" or can be read and write access. Also preferably, the method includes the steps of allowing the second user to synch his or her contact directory with the contact directory of the first user and allowing the second user to download the contact directory to his or her wireless communication device. Upon access being granted to the second user, the second user can search the database for a specific entry in the contact directory (Soelberg, Paragraph 0008).
Further, Soelberg et al. discloses mobile a communications network system that has a centralized data storage device and a plurality of wireless communication devices, wherein the centralized data storage device stores a personal contact directory of a first user that can be accessed by a second user. Preferably, the wireless communications device is a mobile phone. Also preferably, the mobile communications network includes a user verification module for granting access to the second user if the first user authorized the second user to have such access. The user verification module can grant access to the first user's personal contact directory by verifying a unique identifier of the wireless communication device, such as a mobile phone number of the mobile phone, a serial number of the mobile phone, or a SIM number of the mobile phone. Alternatively, the user verification module can verify a password inputted by a user and then grant access to the personal contact directory. The access granted can be limited to read only, or the access granted can be read/write. Preferably, the personal contact directory can be searched for a particular entry. Also preferably, the second user can directly initiate a communication with the contact directly from the personal contact directory once a particular entry is located (Soelberg, Paragraph 0009).
 	Tulsyan (US 20070220594 A1, prior art on the record) discloses a software based secure, robust, flexible, usable, economical, and auditable single method that can reduce chances of identity theft occurring from phishing, pharming, man-in-middle theft, spy-ware, and key logger theft in everyday consumer e-commerce. This is achieved by deploying multifactor authentication based on static and dynamic factors stores/generated at multiple places. Thus, this single software based system makes multifactor authentication practical for widespread use (Tulsyan, Paragraph 0062). 
Further, Tulsyan discloses implementation of the invention using a client or web-based client software and corresponding server software. The client software component residing on user's computer generates an encrypted key string based on user inputs and static/dynamic stored/gathered factors. These static and dynamic factors identify the user, source computer and destination host. This generated key string has a very limited life. The automatic generation and dragging/copying of key string to the target web site further avoids key strokes. It becomes very difficult to steal the identity of a user because of dynamically generated encrypted key string based on multiple static and dynamic factors having knowledge of user, source computer, destination and host. The spy-ware/key logger theft is further eliminated by avoiding key strokes. Encryption makes further difficult for man-in-middle attack. Client component may be available as a client GUI based application, applet, service, or web initiating application (Tulsyan, Paragraph 0063).
Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards secure document storage system where an encrypted host platform disposed in a specific territory and upon which export controlled data is stored; a controller configured to allow a primary user to set permission settings and identify authorized end users and degrees of access granted to each the authorized end user, the authorized end user being pre-cleared for compliance with export controls pertaining to the export controlled data. The subject matters of independent claim 1 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. Specifically, the limitations in claim 1 that recite: “…said controller being further configured to allow said authorized end user access to said regulatory controlled data in accordance with said permission settings and degrees of access granted thereto, and said controller configured to exclude access to both a provider of the system for storage and a system host platform provider; a master key configured to allow secondary access to the system; and at least one individual computing device accessible by at least one said authorized end user, said individual computing device configured to provide authorized end user identification data to said controller and receive permissions from said controller for access to said host platform; wherein said host platform only communicates with individual user devices if said devices have received permission from said controller; wherein hardware specifications of an authorized user are determined on initial authorization and further access by said authorized user is limited to the specific hardware configuration used for said initial authorization; and wherein said system is accessible via distributed computer network…” in combination with the rest of the limitations recited in the independent claim.  
	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in the independent claim 1 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498